Citation Nr: 0028263	
Decision Date: 10/26/00    Archive Date: 11/01/00	

DOCKET NO.  99-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
hands.

2.  Entitlement to an increased evaluation for the residuals 
of right facial palsy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to April 
1953.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  At that time, service connection was denied for 
frostbite residuals of the feet.  However, since this time, 
in an October 1999 rating determination, service connection 
was awarded for frostbite of both feet.  Under the guidance 
supplied by the United States Court of Appeals for the 
Federal Circuit in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to this 
specific issue.  Consequently, this claim is not before the 
Board at this time.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
decision of the appeal has been obtained by the RO.

2.  The veteran served in combat during the Korean War.

3.  Service medical records indicate that the veteran was 
treated for frostbite in 1950.

4.  A health care provider has diagnosed the veteran with 
burning, aching and numbness in the fingertips caused by 
frostbite.

5.  The residuals of the right facial palsy do not include 
severe incomplete paralysis of the facial muscles.


CONCLUSIONS OF LAW

1.  Frostbite of the hands and any residual disability was 
the result of the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of a right facial palsy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.124a, Diagnostic Code 8207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service personnel records clearly indicate that the veteran 
was exposed to combat during his active service in the Korean 
War.  He participated in operations against enemy forces in 
South, North, and Central Korea.  At his separation 
evaluation in March 1953, frostbite was noted to have 
occurred in 1950.  There were no residuals noted at that 
time.

In a November 1998 VA examination, the veteran's current 
symptoms regarding the service-connected disability consisted 
of eye tearing at all times and difficulty closing the right 
eye tight.  He indicated the symptoms were constant and that 
they were aggravated in cold weather.  The veteran noted that 
he did not receive treatment in any form, including surgical 
treatment for this neurological condition.  Regarding the 
frostbite, it was noted that his bilateral fingernails were 
within normal limits.  Changing coloration of the toenails, 
consistent with onychomycosis, was noted.  The examiner did 
not detect any cranial nerve disorder pertaining to 
paralysis, neuritis or neuralgia.  There was no evidence of 
frostbite or residuals of frostbite within this examination.

In an October 1999 statement from the veteran's physician, it 
was reported that the veteran suffered frostbite that 
resulted in a chronic, debilitating sensory neuropathy of his 
feet and the distal aspect of his lower extremities.  The 
discomfort was worse in cold weather.  It was stated that his 
feet, "hands" and face were exposed to temperatures in the 
range of negative 20 degrees Fahrenheit.  It was noted that 
the veteran needed followup care for this particular problem, 
involving a burning, aching and numbness of his feet and 
"fingertips" on a regular basis with a neurologist or pain 
management specialist who can provide the services that he 
requires.

At a hearing held before a hearing officer at the RO in 
October 1999, the veteran indicated that his VA examination 
lasted approximately 10 minutes.  The veteran noted frostbite 
during his service in the Korean War.  Pain insensitivity was 
indicated.  The veteran's spouse testified on the veteran's 
behalf, noting that he complained of pain in his hands and 
feet "all the time."

With regard to the veteran's service-connected disability, 
the veteran's spouse noted that he was fortunate to have so 
much recovery from the Bell's palsy.  Drooping of the face 
was specifically denied.  The veteran noted some numbness on 
the right side with right eye tearing which gets severe in 
cold weather.

In an October 1999 rating determination, service connection 
was awarded for frostbite of both feet.

A second VA examination was scheduled by the RO.  In May 
2000, the health care provider scheduled to examine the 
veteran noted that he failed to attend this examination.  
However, the undersigned must note that it is unclear if the 
veteran received notice of the May 2000 VA examination.  A 
review of the address used by the medical provider indicates 
a zip code that may not be correct.  In this regard, it is 
important to note that this examination was scheduled to 
determine the etiology of the veteran's alleged frostbite.  
The examination was not scheduled to determine the nature and 
extent of the service-connected right facial palsy.  
Accordingly, in light of the decision below, the Board will 
proceed with the adjudication of the veteran's claim.

II.  Entitlement to Service Connection for Frostbite of the 
Hands

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 1991).  In 
light of the evidence above, the Board finds the clear 
preponderance of evidence supports the claim of service 
connection for the residuals of frostbite associated with his 
hands.  The VA examination of November 1998, the apparent 
basis of the RO's determination, found no evidence of 
frostbite or residuals of frostbite.  Nevertheless, the RO, 
in an October 1999 rating determination, awarded the veteran 
service connection for frostbite.  

In this case, the Board finds the October 1999 statement of 
the veteran's physician and the veteran's testimony are very 
persuasive on this issue.  Accordingly, service connection is 
warranted.

III.  Entitlement to an Increased Evaluation for the 
Veteran's 
Service-Connected Right Facial Palsy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The RO has evaluated the 
veteran's service-connected condition under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (seventh (facial) cranial 
nerve paralysis) (1999).  Under Diagnostic Code 8207, 
complete paralysis of the seventh facial cranial nerve 
warrants a 30 percent evaluation.  Incomplete severe 
paralysis of the seventh facial cranial nerve warrants a 
20 percent evaluation.  Incomplete moderate paralysis of the 
facial cranial nerve warrants a 10 percent evaluation.

Based on the veteran's testimony, the Board finds no basis to 
award him a 20 percent evaluation for incomplete severe 
paralysis of the facial cranial nerve.  Based on the 
veteran's own testimony, the Board finds little evidence to 
support the conclusion that he has difficulties that can be 
considered severe.  While the veteran clearly does have 
difficulties associated with his service-connected condition, 
without moderate difficulties associated with this 
disability, the current 10 percent evaluation could not be 
justified.  Difficulties such as tearing in cold weather and 
some numbness on the right side indicate a moderate to mild 
disability associated with this disorder.  In this regard, 
the veteran specifically denied any drooping of the face and 
few residuals were noted.  The VA examination only supports 
this conclusion.

The Board has considered the veteran's difficulties.  
However, based on the veteran's own statements, the 
undersigned finds no evidence to support the conclusion that 
he suffers from severe incomplete paralysis of the facial 
cranial nerve.  Accordingly, in light of these findings, the 
preponderance of evidence is against a higher evaluation for 
the veteran's service-connected disability.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements, testimony, and 
the medical evidence cited above, the Board finds that the 
record does not raise the issue of entitlement under 
38 C.F.R. § 3.321(b)(1).  There is no evidence that the Board 
may consider as credible to indicate that the disability at 
issue impairs earning capacity by requiring frequent 
hospitalizations or because medication required for this 
disability interferes with employment.  The veteran's own 
testimony, noting the difficulties he has with his service-
connected condition, supports this determination.

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalization and bed rest which interferes with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, 
including the veteran's own testimony, the Board finds that 
the record has not raised the issue of extraschedular 
entitlement.  Consequently, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  Floyd v. Brown, 5 Vet. App. 88, 95 (1996).  If 
the veteran wishes to raise this issue, he must raise this 
issue specifically with the RO.  In any event, this issue is 
not before the Board at this time.


ORDER

Entitlement to service connection for the residuals of 
frostbite to the hands is granted.

Entitlement to an increased evaluation for the residuals of 
right facial palsy is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals







